Citation Nr: 0524085	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  01-02 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a brain 
injury.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1985 to March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

When the case was previously before the Board, in August 
2004, it was remanded to afford the veteran a hearing.  

In May 2005, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that while he sustained a 
brain injury before entering service, he was virtually 
asymptomatic prior to going on active duty but, due to the 
rigors of service, his residuals of a brain injury were 
aggravated during that time.  His father has given sworn 
testimony to the effect that the veteran did not have 
extensive symptomatology before service and that his 
symptoms, particularly anger, increased in service.  The 
medical evidence, to include a notation on the report of a 
pre-enlistment examination, and the testimony presented by 
the veteran and his father, clearly shows that he sustained a 
significant head injury prior to service.  The service 
medical records show that he was seen on multiple occasions 
for psychiatric symptoms and one time for severe headaches.  
The post-service record contains numerous medical opinions to 
the effect that the veteran has residuals of a brain injury, 
to include organic brain syndrome, but there is no competent 
opinion of record that addresses the question of whether the 
disability at issue was aggravated during service.  

In Cotant v. Principi, 17 Vet. App.  116 (2003), the Court of 
Appeals for Veterans' Claims reversed the Board's 
determination that the presumption of aggravation had been 
rebutted.  On de novo review, the Court found the evidence as 
to the natural progress of appellant's preexisting hip 
condition did not show "clearly and unmistakably" that the 
increase found by the Board was due to the natural progress 
of the disease.  

In this context, the RO is advised that the VA General 
Counsel issued a precedent opinion, VAOPGCPREC 3-2003, on 
July 16, 2003, effectively changing the manner in which VA 
applies the presumptions of soundness and aggravation, in 
which it held as follows:

A.  To rebut the presumption of sound condition under 38 
U.S.C. § 1111, the Department of Veterans Affairs (VA) 
must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  The provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C. § 1111 insofar as section 
3.304(b) states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.  Section 3.304(b) is therefore invalid and 
should not be followed.

B.  The provisions of 38 C.F.R. § 3.306(b) providing 
that aggravation may not be conceded unless the 
preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  
Section 3.306(b) properly implements 38 U.S.C. § 1153, 
which provides that a preexisting injury or disease will 
be presumed to have been aggravated in service in cases 
where there was an increase in disability during 
service.  The requirement of an increase in disability 
in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 
U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 
U.S.C. § 1111. 

In view of the foregoing medical evidence and cited legal 
authority, it is the Board's judgment that an examination 
that includes a review of all of the relevant evidence of 
record, to include all in-service and post-service medical 
records, is warranted to address the questions of whether the 
veteran has current residuals of a brain injury and, if so, 
whether such were aggravated beyond its natural progression 
during service.  38 U.S.C.A. §§ 1153, 5103(A)(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004); VAOPGCPREC 3-2003; Cotant, 
supra.  It is pertinent to note that, if the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

While the Board regrets the further delay, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:  

1.  The veteran should be afforded VA 
neurological and psychiatric examinations 
for the purpose of determining whether he 
has current residuals of a brain injury 
(to include organic brain syndrome) and, 
if so, whether such were aggravated during 
service.
 
The RO should send the claims file to the 
examiner(s) for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the relevant service 
and post-service medical records.  

Following a review of all of the 
relevant medical records in the claims 
file, obtaining a history from the 
veteran, the clinical evaluation, and 
any tests that are deemed necessary, 
the examiner(s) is requested to opine 
whether the veteran has current(s) 
residuals of a brain injury (to include 
organic brain syndrome) and , if so, 
whether such disability was aggravated 
beyond its natural progress during 
service.  The clinician(s) should note 
that aggravation is defined for legal 
purposes as a chronic worsening of the 
underlying condition, beyond its 
natural progression, versus a temporary 
flare-up of symptoms.  

The clinician(s) is also requested to 
provide a rationale for any opinion 
expressed.

2.  After affording the veteran an 
opportunity to provide evidence supporting 
his claim, the RO should readjudicate the 
claim in light of the evidence added to 
the record since the last supplemental 
statement of the case (SSOC) and all 
applicable law and regulations.  Given the 
service and post-service medical evidence 
of record, the RO must apply the proper 
legal standard to the question of 
aggravation (i.e., whether the evidence 
clearly and unmistakably shows that the 
veteran's pre-existing residuals of a head 
injury were not aggravated beyond its 
natural progression during service).  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


